Citation Nr: 0528603	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  04-05 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served from April 1968 to April 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by a Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran 
originally requested a personal hearing regarding the issues 
on appeal, but subsequently withdrew his request.  38 C.F.R. 
§ 20.704 (2004).


FINDINGS OF FACT

1.  Right knee disability was not noted at the time of the 
veteran's entry into service. 

2.  Right knee symptoms were manifested during active duty 
service. 

3.  The veteran's current degenerative joint disease of the 
right knee is causally related to the right knee symptoms 
noted during service. 


CONCLUSIONS OF LAW

1.  The veteran's right knee is presumed to have been sound 
at the time of entry into service.  38 U.S.C.A. § 1111 (West 
2002); 38 C.F.R. § 3.304 (2005). 

2.  Degenerative joint disease of the right knee was incurred 
in the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Although not entirely clear, it appears that the RO has 
denied the veteran's claim on a finding that right knee 
disability preexisted service and was not aggravated by 
service.  However, the Board's reading of the February 1968 
report of entrance examination is that his lower extremities 
were clinically evaluated as normal.  Service medical records 
do include a note from Joseph Rosenbloom, M.D. to the effect 
that the veteran had trouble with his knee or knees in the 
past (it is not clear whether Dr. Rosenbloom wrote "knee" 
or "knees").  Some records also appear to document 
admissions of pre-service right knee problems by the veteran.  
At any rate, even if the veteran did have trouble with the 
right knee prior to service, the fact that trained military 
medical personnel found his lower extremities to be 
clinically normal at the time of the February 1968 
examination (even with knowledge of Dr. Rosenbloom's note) 
leads the Board to conclude that no preexisting right knee 
disability was actually noted at entry into service.  See 
generally 38 C.F.R. § 3.304.  Therefore, the Board finds that 
the veteran is entitled to the presumption of soundness with 
regard to the right knee.  38 U.S.C.A. § 1111.  

The Board must next determine whether chronic right knee 
disability was manifested during service.  The veteran 
appears to be claiming that he injured his right knee when an 
ammunition box fell off a truck, and it also appears that he 
is claiming that he received a Purple Heart for this injury.  
The veteran's DD Form 214 does show that he was awarded the 
Purple Heart as well as a Combat Infantryman Badge.  However, 
the record does not appear to include any documentation as to 
the reason for the award of the Purple Heart.  Nevertheless, 
since in at least one document the veteran appears to have 
reported that the injury took place during a retreat from the 
enemy, the Board believes that the veteran's assertions 
regarding an inservice injury to the right knee must be given 
credence under 38 U.S.C.A. § 1154(b).  Moreover, even if the 
Board were not to apply 38 U.S.C.A. § 1154(b), the fact 
remains that right knee symptomatology of one and one-half 
year's duration was noted at the time of the veteran's March 
1970 discharge examination.  In other words, regardless of 
the details surrounding the claimed right knee injury, the 
record does show that right knee symptoms were manifested 
during service. 

Based on the above, the Board finds that the veteran's right 
knee must be presumed to have been sound at the time of entry 
into service and that right knee symptomatology was in fact 
manifested during his service.  VA examination in March 2005 
resulted in a diagnosis of degenerative joint disease of the 
right knee, so the fact of current chronic right knee 
disability has also been established.  The only remaining 
question is whether the current right knee disability is 
causally related to the right knee symptoms manifested during 
service.  Questions of medical causation must be addressed by 
medical personnel.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).

It appears that the March 2005 VA examiner's opinion, as 
clarified by the RO, was that it was less likely than not 
that the right knee disorder progressed beyond the normal 
progression of the disease since the claimed inservice 
injury.  The RO used this opinion to deny the claim under a 
faulty preexisting disability analysis.  However, when read 
in the context of the Board's finding that there was no 
preexisting right knee disability (for reasons discussed 
earlier in this decision), the March 2005 VA examiner's 
opinion can be viewed as showing a causal link between the 
current chronic degenerative joint disease of the right knee 
and the inservice right knee symptoms.  Service connection 
for degenerative joint disease of the right knee is therefore 
warranted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 and implementing regulations at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board also 
acknowledges that various judicial decisions have addressed 
the notice and assistance requirement of VCAA.  See generally 
See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles 
v. Principi, 16 Vet.App. 370 (2002); Huston v. Principi, 17 
Vet.App. 195, 202 (2003); Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  However, there is no detriment to the veteran as 
a result of any failure to fully comply with VCAA in view of 
the fact that the full benefit sought by the veteran is being 
granted by this decision of the Board.  




ORDER

Entitlement to service connection for degenerative joint 
disease of the right knee is warranted.  The appeal is 
granted. 


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


